Exhibit 10.1

TRANSITION AND CONSULTATION AGREEMENT
AND GENERAL RELEASE

THIS TRANSITION AND CONSULTATION AGREEMENT AND GENERAL RELEASE (the “Transition
Agreement”) is entered into by Joseph L. Lovejoy, currently residing at —
(hereinafter referred to as “Lovejoy”) and Fisher Communications, Inc. a
Washington State corporation, with offices at 140 4th Ave N – Suite 500,
Seattle, WA 98109(hereinafter referred to as “Fisher”).

RECITALS

A. Lovejoy began employment with Fisher on April 5, 2004 and is currently
employed as Chief Financial Officer for Fisher. By mutual agreement, Fisher and
Lovejoy have decided to terminate their employment relationship and all rights
and obligations thereunder except as otherwise provided herein and to enter into
this Transition Agreement. Lovejoy announced his resignation and the company
accepted on or about October 27, 2010, effective December 31, 2010.

B. Lovejoy and Fisher wish to enter into an agreement to establish a consulting
relationship and to resolve any disputes that may exist between them arising out
of the employment relationship and its termination, and any continuing
obligations of the parties to one another following the end of the employment
relationship.

C. This Transition Agreement is not and should not be construed as an admission
or statement by either party that it or any other party has acted wrongfully or
unlawfully. Both parties expressly deny any wrongful or unlawful action.

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:



  1.   EMPLOYMENT: ENDING DATE AND RESPONSIBILITIES  

Lovejoy’s employment with Fisher will terminate by mutual agreement effective
December 31, 2010 (the “Transition Date”). Before the Transition Date, Lovejoy
will cooperate with Fisher in performing his duties and beginning the transition
of his role as Chief Financial Officer. Lovejoy also agrees that, up to and
including the Transition Date, he will direct to Fisher’s Chief Executive
Officer any and all inquiries he may receive from any bank, private equity fund
or similar entity about Fisher’s business or financial status and/or strategy
rather than responding to any such inquiry himself. Following the Transition
Date, Lovejoy’s duties to Fisher will be limited to those consulting services
specified under this Transition Agreement. Fisher will pay Lovejoy his regular
pay and pay for any accrued, unused vacation on the first regular payroll date
contemporaneous with or following the Transition Date. Fisher will also pay
Lovejoy any cash bonus for 2010 performance earned under the Fisher Management
Short Term Incentive Plan at the same time other executive bonuses are paid.



  2.   SEPARATION PAYMENT

As consideration for Lovejoy’s obligations under this Transition Agreement,
Fisher will pay Lovejoy a lump sum separation payment in the gross amount of
$156,323.52, less any legally required withholding and deductions. Such payment
shall be made by 12/31/10 after the agreement is executed and returned to Fisher
no later than 12/22/10.



  3.   POST-EMPLOYMENT BUSINESS PLANNING SERVICES  

Fisher will pay up to a maximum of $10,000 to Waldron & Co. for post-employment
business planning services provided to Lovejoy to assist him in his transition
to financial and strategic consultancy work.



  4.   CONSULTING DUTIES AND FEES  

From January 1, 2011 through December 31, 2011, or such earlier date as provided
herein (the "Consulting Period”), Lovejoy will provide consulting services to
Fisher through his financial consulting firm as may be requested by Fisher,
including general financial and strategic consulting. As compensation for
Lovejoy’s consulting services, Fisher will pay Lovejoy’s consulting firm a fee
of $8,500 (the “Consulting Fee”) for up to 40 hours of service per month (the
“Consulting Fee”), payable on or before the last day of each calendar month in
2011. If before December 31, 2011, Lovejoy obtains full-time employment with an
organization other than his self-employment through his financial consulting
firm, Lovejoy agrees to notify Fisher immediately, after which his consulting
services for and Consulting Fee from Fisher will cease. In that circumstance,
Fisher’s final Consulting Fee will be paid on or before the last day of the
calendar month in which Lovejoy last performs consulting services for Fisher. In
addition to all other available rights or remedies either party may, terminate
the Consulting Period in the event that the other party materially breaches any
of its covenants, agreements or obligations contained in this Transition
Agreement. If, upon Lovejoy’s material breach hereunder, Fisher terminates this
Transition Agreement, Fisher will have no further obligation to pay the
Consulting Fee. If, upon Fisher’s material breach hereunder, Lovejoy terminates
this Transition Agreement, Fisher shall immediately pay Lovejoy the greater of:
(i) the Consulting Fee owed to Lovejoy, or (ii) a lump sum amount equal to the
aggregate monthly total that would have been due for the remaining unexpired
term of the Consulting Period.



  5.   RETURN OF PROPERTY  

Lovejoy agrees that he will by the Transition Date turn over to Fisher all
files, memoranda, records, and other documents or physical property which he
received from Fisher or its employees or generated himself (collective, “Fisher
Records”) in the course of his employment. During the Consulting Period, Fisher
will provide Lovejoy with such Fisher Records and other materials it determines
are necessary to carry out his consulting services. Immediately at the end of
the Consulting Period, Lovejoy will turn over to Fisher all Fisher Records which
he received from Fisher or its employees or generated himself during the
Consulting Period.



  6.   CONFIDENTIALITY OF FISHER’S PROPRIETARY INFORMATION  

Lovejoy understands and acknowledges that, in the course of his employment with
Fisher, Fisher entrusted him with certain Proprietary Information (as defined
below) of Fisher and its direct and indirect subsidiaries (the “Subsidiaries”).
Lovejoy is fully aware of Fisher’s need to protect its Proprietary Information.
Lovejoy agrees not to reveal or disclose any of Fisher’s Proprietary Information
or trade secrets to any person, firm, corporation, or entity unless required to
do so by a valid subpoena or unless being required to maintain such
confidentiality would be in violation of the law. Lovejoy further agrees not to
use any of Fisher’s Proprietary Information or trade secrets for his own benefit
or for the benefit of any third party without the express written authorization
of Fisher’s Chief Executive Officer or General Counsel. For the purposes of this
Agreement, “Proprietary Information” shall be defined as information that is not
generally and publicly known about Fisher and/or Fisher’s business or
Subsidiaries, whether disclosed to Lovejoy orally, visually or in writing, in
any form, including without limitation all writings, memoranda, copies, reports,
papers, surveys, analyses, drawings, letters, computer printouts, computer
programs, computer applications, specifications, customer data, trade secrets,
business methods, business processes, business techniques, business plans, data,
graphs, charts, sound recordings and/or pictorial reproductions. Proprietary
Information includes, but is not limited to, information about Fisher’s or its
Subsidiaries’ board of directors (including matters discussed at board of
directors’ meetings), financial status, business plans, strategic goals and any
and all information classified by Fisher as confidential. Lovejoy hereby
represents and warrants that he has not already acted inconsistently with the
terms of this Section 6. This Section 6 is intended to and will apply in the
broadest sense possible to information regarding Fisher’s business activities,
plans, audience and clients and is not intended to be limited solely to matters
which might meet the legal definition of “trade secrets” under Washington law.
Should Lovejoy reveal or threaten to reveal Proprietary Information, Fisher
shall be entitled to an injunction restraining Lovejoy from disclosing same,
and/or from rendering any services to any entity to which said information has
been, or is threatened to be, or would inevitably be, disclosed. The right to
secure an injunction is not exclusive, and Fisher may pursue any other remedies
it has against Lovejoy for a breach or threatened breach of this provision,
including the recovery of damages.



  7.   GENERAL RELEASE OF CLAIMS  

Lovejoy expressly waives any claims against Fisher and its Subsidiaries and
releases Fisher and it’s Subsidiaries (including all of their respective
officers, directors, shareholders, managers, agents and representatives) from
any claims that he may have in any way connected with his employment with Fisher
and the termination thereof. It is understood that this release includes, but is
not limited to, any claims for wages, bonuses, employment benefits, or damages
of any kind whatsoever, arising out of any contracts, express or implied, any
covenant of good faith and fair dealing, express or implied, any theory of
wrongful discharge, any legal restriction on Fisher’s right to terminate
employment, or any federal, state or other governmental statute or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
Washington Law Against Discrimination, or any other legal limitation on the
employment relationship.

Lovejoy represents that he has not filed any complaints, charges or lawsuits
against Fisher or its Subsidiaries with any governmental agency or any court,
and agrees that he will not initiate, assist or encourage any such actions.
Lovejoy acknowledges and agrees that, other than the payments and benefits
expressly set forth in this Transition Agreement, he has received all
compensation to which he is entitled from Fisher, and he is not entitled to any
other payments or benefits from Fisher or its Subsidiaries.

This waiver and release shall not waive or release claims where the events in
dispute first arise after execution of this Transition Agreement, nor shall it
preclude Lovejoy from filing a lawsuit for the exclusive purpose of enforcing
his rights under this Transition Agreement.



  8.   NON-DISPARAGEMENT; NON-SOLICITATION  

The parties agree that neither they nor their principal employees will make
comments that disparage the other party, its Subsidiaries, or its respective
officers, directors or employees. Lovejoy also agrees that for a period of
twelve (12) months after the Transition Date, he will not, directly or
indirectly:

(a) divert or attempt to divert from Fisher (including its Subsidiaries), any
business of any kind in which Fisher is engaged, including, without limitation,
the solicitation of any past, present or prospective customer, supplier, vendor,
or other person, or interfere with or disrupt the business relations of Fisher
with its past, present, or prospective customers, suppliers, vendors, or other
persons; or

(b) solicit, hire, recruit, or employ any person or entity who is employed by or
has a contractual relationship with Fisher or its Subsidiaries or encourage any
such person or entity to terminate such employment or contractual relationship
with Fisher or its Subsidiaries for Lovejoy’s own benefit or for the benefit of
any other person or entity.



  9.   NON-COMPETITION  

Lovejoy agrees that he will not, directly or indirectly, during his remaining
employment with Fisher and for a period of one (1) year from the Transition
Date, be employed by, consult with or otherwise perform services for, own,
manage, operate, join, control or participate in the ownership, management,
operation or control of or be connected with, in any manner, any Competitor. A
“Competitor” shall include any entity that owns or operates, or is exploring or
planning to own or operate, broadcasting outlets in Seattle, Washington, and/or
Portland, Oregon. Lovejoy shall be deemed to be related to or connected with a
Competitor if such Competitor is (a) a partnership in which Lovejoy is a general
or limited partner or employee, (b) a corporation or association of which
Lovejoy is a shareholder, officer, employee or director, or (c) a partnership,
corporation or association of which Lovejoy is a member, consultant or agent;
provided, however, that nothing herein shall prevent the purchase or ownership
by Lovejoy of shares which constitute less than five percent (5%) of the
outstanding equity securities of a publicly or privately held corporation, if
Lovejoy has no other relationship with such corporation. Should Lovejoy violate
or threaten to violate his obligations under this provision, Fisher shall be
entitled to an injunction restraining Lovejoy from such violation. The right to
secure an injunction is not exclusive, and Fisher may pursue any other remedies
it has against Lovejoy for a breach or threatened breach of this provision,
including the recovery of damages.

10. COOPERATION.  

Prior to and after the Transition Date, Lovejoy agrees that he will reasonably
cooperate with Fisher and its Subsidiaries, and any of their officers,
directors, shareholders, or employees: (a) concerning requests for information
about the business of Fisher or its Subsidiaries or Lovejoy’s involvement and
participation therein, (b) in connection with any litigation, or investigation
or review by Fisher or any federal, state or local regulatory, quasi-regulatory
or self-governing authority, as any such litigation, investigation or review
relates to events or occurrences that transpired while Lovejoy was employed by
Fisher; and (c) with respect to transition and succession matters. Lovejoy’s
cooperation shall include, but not be limited to (taking into account his
personal and professional obligations, including those to any new employer or
entity to which he provides services), being available to meet and speak with
officers or employees of Fisher and/or Fisher’s counsel at reasonable times and
locations, executing accurate and truthful documents and taking such other
actions as may reasonably be requested by Fisher and/or Fisher’s counsel to
effectuate the foregoing. Lovejoy shall be entitled to reimbursement, upon
receipt by Fisher of suitable documentation, for reasonable and necessary travel
and other expenses which he may incur at the specific request of Fisher and as
approved by Fisher in advance and in accordance with its policies and procedures
established from time to time.



  11.   EFFECTIVE DATE  

Lovejoy may have twenty-one (21) days from receipt of this Transition Agreement
to review this Transition Agreement and consult with his attorney should he so
desire, after which time the offer contained in this Transition Agreement will
expire and may no longer be accepted. This Transition Agreement will be
effective and enforceable when it is signed by Lovejoy and returned to Fisher
(ATTN: Karen Aliabadi, Vice President, Human Resources and Administration
email:kaliabadi@fsci.com). Lovejoy may rescind his acceptance of this Transition
Agreement by written notice to Aliabadi within seven (7) days of his signing the
Transition Agreement. The effective date of this Transition Agreement will be
the first business day following the expiration of the seven-day rescission
period. (“Effective Date”).

12. ARBITRATION OF DISPUTES

Subject to and except for the provisions of Sections 6 and 9 hereof, providing
for injunctive relief, any controversies or claims arising out of or relating to
this Transition Agreement shall be fully and finally settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect (the “AAA Rules”), conducted by one arbitrator either
mutually agreed upon by Fisher and Lovejoy or chosen in accordance with the AAA
Rules, except that the parties thereto shall have any right to discovery as
would be permitted by the Federal Rules of Civil Procedure for a period of
90 days following the commencement of such arbitration and the arbitrator
thereof shall resolve any dispute which arises in connection with such
discovery. The prevailing party shall be entitled to costs, expenses and
reasonable attorneys’ fees, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.



  13.   SEVERABILITY  

The provisions of this Transition Agreement are severable, and if any part of it
is found to be unlawful or unenforceable, the other provisions of this
Transition Agreement shall remain fully valid and enforceable to the maximum
extent consistent with applicable law.



  14.   KNOWING AND VOLUNTARY AGREEMENT  

The parties represent and agree that they have read this Transition Agreement,
understand its terms and the fact that it releases any claim they might have
against the other party and its agents, understands that they has the right to
consult counsel of choice and has either done so or knowingly waived the right
to do so, and enter into this Transition Agreement without duress or coercion
from any source.



  15.   CHOICE OF LAW  

This Transition Agreement shall be construed and enforced in accordance with the
laws of the State of Washington without regard to the principles of conflicts of
laws.



  16.   ENTIRE AGREEMENT  

This Transition Agreement sets forth the entire understanding between Lovejoy
and Fisher and supersedes any prior agreements or understandings, express or
implied, pertaining to the terms of his employment with Fisher and the
termination of the employment relationship. Lovejoy acknowledges that in
executing this Transition Agreement, he does not rely upon any representation or
statement by any representative of Fisher concerning the subject matter of this
Transition Agreement, except as expressly set forth in the text of the
Transition Agreement.

17. WAIVER

Any of the provisions of this Transition Agreement may be waived by the party
entitled to the benefit thereof. Neither party will be deemed, by any act or
omission, to have waived any of its rights or remedies hereunder unless such
waiver is in writing and signed by the waiving party, and then only to the
extent specifically set forth in such writing. A waiver with reference to one
event will not be construed as continuing or as a bar to or waiver of any right
or remedy as to a subsequent event.

18. AMENDMENT

This Agreement may not be amended or modified by the parties in any manner,
except by an instrument in writing signed on behalf of each of the parties to
which such amendment or modification applies by a duly authorized officer or
representative.

19. NOTICES

Any notice or other communication to be given hereunder will be in writing and
given by facsimile, postpaid registered or certified mail return receipt
requested, or electronic mail. The date of receipt shall be deemed the date on
which such notice is given and verified. Notice hereunder will be directed to a
party at the address for such party set forth herein. Either party may change
its address for notice purposes hereof on written notice to the other party in
accordance with this Section 17. Any notice to Lovejoy will include a copy to:

—

[Signature Page Follows]

1

IN WITNESS WHEREOF, the parties have executed this Transition Agreement as of
the dates indicated below.

     
Fisher Communications, Inc.
/s/ Colleen B. Brown


--------------------------------------------------------------------------------


Colleen B. Brown
Title: President and CEO
Dated: 12/21/10
  /s/ Joseph L. Lovejoy
—
Joseph L. Lovejoy
Dated: 12/21/10




2